DETAILED ACTION
Drawings
The drawings were received on 12 July 2022.  These drawings are acceptable.
Specification
The amended specification received on 12 July 2022. This amended specification is acceptable.
Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendments to the claim includes allowable subject matter indicated in paragraph 33 of the last Office action of 9 May 2022. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an instrument for holding and torque control tightening of a threaded implant device with an extender including that a longitudinal opening is configured to engage with an engagement device of the extender, such that the engagement device can take different positions along the longitudinal opening in combination with the elements set forth in the claim. 
Regarding claim 13, the amendments of the claim includes allowable subject matter of the instrument indicated in paragraph 33 of the last Office action of 9 May 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a single-use sterile surgical kit including a torque instrument that includes a longitudinal opening that is configured to engage with an engagement device of an extender, such that the engagement device can take different positions along the longitudinal opening in combination with the elements set forth in the claim. 
Regarding claim 16, the amendments of the claim includes allowable subject matter of the instrument indicated in paragraph 32 of the last Office action of 9 May 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for handling a surgical kit for one-time use including the steps of first attaching a treaded implant device to a torque instrument with a holder a position, and second attaching the treaded implant device to an extender and attaching the extender to the torque instrument with the holder at the same position for torque tightening the threaded implant device in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/           Examiner, Art Unit 3772                                                                                                                                                                                             
/RALPH A LEWIS/           Primary Examiner, Art Unit 3772